Exhibit 10.1

SECOND AMENDMENT TO LOAN AGREEMENT

This SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of June 30, 2015, by and between DEL FRISCO’S RESTAURANT GROUP, INC., a
Delaware corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., a national
banking association (the “Lender”), and acknowledged and agreed to by each
Guarantor.

W I T N E S S E T H:

WHEREAS, the Lender and the Borrower previously entered into that certain Loan
Agreement dated as of October 15, 2012 (as has been and may be amended,
restated, supplemented, modified or replaced from time to time, the
“Loan Agreement”) pursuant to which the Lender agreed to make certain Loans to
the Borrower as described therein; 

WHEREAS, the Borrower has requested that certain terms of the Loan Agreement be
amended in the manner set forth herein, and the Lender, subject to the terms and
conditions contained herein, has agreed to such amendments, to be effective as
of the date hereof; and

WHEREAS, the Borrower has formed two additional Material Subsidiaries, Del
Frisco’s of Washington DC, LLC, and Del Frisco’s of Florida, LLC (collectively,
the “Additional Guarantors” and each individually, an  “Additional Guarantor”)
and pursuant to Section 6.13 of the Loan Agreement, each Additional Guarantor
shall become a Guarantor by executing and delivering to the Lender a counterpart
of the Guaranty, together with such other documents, instruments and agreements
that Lender reasonably requests.

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

1. Definitions.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.

2. Amendments to the Loan Agreement.  Subject to the conditions hereof and upon
satisfaction of the terms set forth in Section 6 herein, the Loan Agreement is
hereby amended as follows:

(a) The following definition set forth in Section 1.01 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Termination Date” means the earlier of (i) October 15, 2017 and (ii) such date
that the Obligations are accelerated in accordance with the terms of this Loan
Agreement.

(b) The following definition is hereby added to Section 1.01 of the Loan
Agreement, in proper alphabetical order thereto:

“Increase Effective Date” is defined in Section 2.01(d).



Second Amendment to Loan Agreement - 2  -

--------------------------------------------------------------------------------

 

(c) The first sentence of Section 2.01(a) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(a)Subject to the terms and conditions set forth in this Loan Agreement and the
other Loan Documents, Lender hereby agrees to provide to Borrower, on a
revolving basis from time to time during the period commencing on the Closing
Date and continuing through the Termination Date, such amounts as Borrower may
request hereunder (the “Revolving Credit Loans”); provided, however, the total
principal amount outstanding at any time will not exceed $15,000,000.00 (as such
amount may be increased from time to time pursuant to Section 2.01(d), the
“Revolving Credit Commitment”) minus the Letter of Credit Liabilities. 

(d) A new paragraph (d) is hereby added to Section 2.01 of the Loan Agreement,
immediately following paragraph (c) thereof, to read in its entirety as follows:

(d)(i)Provided there exists no Default or Event of Default, upon notice to
Lender, Borrower may from time to time request an increase in the Revolving
Credit Commitment by an amount (for all such requests) not exceeding
$15,000,000.00;  provided that (i) any such request for an increase shall be in
a minimum amount of $5,000,000.00 or a whole multiple of $5,000,000.00 in excess
thereof, (ii) Borrower may make a maximum of four such requests, and (iii) each
such notice must be received by Lender not less than ten Business Days prior to
the proposed effective date of such increase.

(ii)Lender shall notify Borrower within ten Business Days after Lender’s receipt
of a request to increase the Revolving Credit Commitment whether or not Lender
agrees to increase the Revolving Credit Commitment and, if so, whether by an
amount equal to or less than the amount of the requested increase.  If Lender
does not respond within such time period, it shall be deemed to have declined to
increase the Revolving Credit Commitment.

(iii)If the Revolving Credit Commitment is increased in accordance with this
Section 2.01(d), Lender and Borrower shall determine the effective date of such
increase (the “Increase Effective Date”).

(iv)As a condition precedent to each such increase, Borrower shall deliver to
Lender (i) a certificate of each Loan Party, in form reasonably acceptable to
Lender, dated as of the Increase Effective Date and signed by a Managerial
Official of such Loan Party (A) certifying and attaching the resolutions adopted
by such Managerial Official approving or consenting to such increase,
(B) certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article V and in the other Loan
Documents are true and correct in all material respects (or is true and correct
in all respects if such representation or warranty is qualified by materiality)
on and as of the Increase Effective Date and before and after giving effect to
such increase,



Second Amendment to Loan Agreement -  3  -

--------------------------------------------------------------------------------

 

except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they will be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.01(d), the representations and warranties contained in Section 5.06
will be deemed to refer to the most recent statements furnished pursuant to
Section 6.01,  and (2) no Default or Event of Default exists, and (C) confirming
all obligations of such Loan Party, (ii) an amended and restated Note signed by
a Managerial Officer of Borrower, payable to the order of Lender in the
principal amount of the Revolving Credit Commitment (after giving effect to such
increase), (iii) a certificate in form reasonably acceptable to Lender signed by
a Managerial Official of Borrower, demonstrating compliance with Article VIII on
a pro forma basis as of the Increase Effective Date (after giving effect to such
increase), and (iv) such other documents as Lender may reasonably request.  Each
increase of the Revolving Credit Commitment pursuant to this Section 2.01(d)
shall be (i) subject to the sole and absolute discretion of Lender to agree to
any increase of the Revolving Credit Commitment, and (ii) effective upon Lender
delivering to Borrower notice of the satisfaction of the conditions to
effectiveness in this Section 2.01(d).

(e) Section 7.08(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(b)so long as no Default shall have occurred and be continuing or shall be
caused thereby, Borrower may repurchase capital stock of Borrower from (i)
officers, directors and employees of Borrower or any Subsidiary in an aggregate
amount not to exceed (A) $2,000,000 in any fiscal year or (B) $5,000,000 during
the term of this Loan Agreement and (ii) public investors through block or open
market trades in an aggregate amount not to exceed $30,000,000 during the term
of this Loan Agreement.

(f) Section 8.03 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

8.03Capital Expenditures.  Capital Expenditures to exceed (a) $35,500,000 in
fiscal year 2012 in the aggregate, (b) $40,000,000 in fiscal year 2013 in the
aggregate, (c) $50,000,000 in fiscal year 2014 in the aggregate, (d) $50,000,000
in fiscal year 2015 in the aggregate, (e) $60,000,000 in fiscal year 2016 in the
aggregate, and (f) $60,000,000 in fiscal year 2017 in the aggregate; provided,
Capital Expenditures for any single fiscal year may exceed the limit stated for
such year so long as the aggregate Capital Expenditures in excess of such limits
in all fiscal years during the term of this Loan Agreement do not exceed
$15,000,000.

3. Consent of Guarantors.  Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms, reaffirms and
ratifies in all respects the Guaranty to which it is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of



Second Amendment to Loan Agreement -  4  -

--------------------------------------------------------------------------------

 

this Amendment) and the enforceability of such Guaranty against such Guarantor
in accordance with its terms.

4. Full Force and Effect of Agreement.  Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Loan Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.

5. Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Lender that after giving effect to this Amendment:

(a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Loan Agreement or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;  

(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of such parties,  enforceable against such parties in accordance with
its terms; and

(c) No Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

6. Conditions to Effectiveness.  This Amendment shall not be effective until the
following conditions precedent have been satisfied:

(a) the Lender shall have received, in form and substance satisfactory to the
Lender, each of the following:

(i) counterparts of this Amendment executed by the Borrower, the Lender and each
Guarantor; 

(ii) an amended and restated Note executed by the Borrower (the “Amended and
Restated Note”);

(iii) a counterpart of a supplement to the Guaranty executed by each Additional
Guarantor (the “Guaranty Supplement”);

(iv) a certificate, in form and substance reasonably acceptable to the Lender,
of the Borrower executed by a Managerial Official of the Borrower certifying (A)
as to the names and titles of the officers of the Borrower authorized to sign
this Amendment, the Amended and Restated Note, and each of the other Loan
Documents to be executed by the Borrower in connection herewith (including the
certificates contemplated herein), together with specimen signatures of such
officers; (B) as to resolutions of the board of directors of the Borrower, which
resolutions authorize the execution, delivery, and performance



Second Amendment to Loan Agreement -  5  -

--------------------------------------------------------------------------------

 

by the Borrower of this Amendment, the Amended and Restated Note, and each of
the other Loan Documents to be executed by the Borrower in connection herewith;
(C) that neither the certificate of formation nor the bylaws of the Borrower
have been amended, restated, modified, or repealed in any respect since the
Closing Date and are in full force and effect as of the date hereof; and (D) as
to a certificate of the appropriate government officials as to the existence and
good standing of the Borrower in the State of Delaware, dated a date acceptable
to the Lender; 

(v) a certificate, in form and substance reasonably acceptable to the Lender, of
each Additional Guarantor executed by a Managerial Official of such Additional
Guarantor certifying as to (A) the names and titles of the officers of such
Additional Guarantor authorized to sign the Guaranty Supplement and each of the
other Loan Documents to be executed by such Additional Guarantor in connection
herewith (including the certificates contemplated herein), together with
specimen signatures of such officers; (B) resolutions of the members, managers
or other appropriate governing body of such Additional Guarantor, which
resolutions authorize the execution, delivery, and performance by such
Additional Guarantor of the Guaranty Supplement and each of the other Loan
Documents to be executed by such Additional Guarantor in connection herewith;
(C) original certified or file–stamped copies of the certificate of formation,
articles of organization, or other similar organizational document of such
Additional Guarantor, certified as true, correct and complete by the appropriate
authority in its jurisdiction of organization as of a date acceptable to the
Lender; (D) a true, correct, and complete copy of the operating agreement or
other similar organizational document of such Additional Guarantor; and (E)
certificates of the appropriate government officials as to the existence and
good standing of such Additional Guarantor in (i) its jurisdiction of
organization and (ii) each other jurisdiction in which such Additional Guarantor
is required to qualify to do business, each dated a date acceptable to the
Lender;

(vi) such other documents, instruments and certificates as reasonably requested
by the Lender;

(b) the Lender shall have received payment or evidence of payment of all fees
and expenses owed by the Borrower to the Lender including, without limitation,
the reasonable fees and expenses of Winstead PC, counsel to the Lender;

(c) the Lender shall have received evidence, in form and substance reasonably
satisfactory to the Lender, that all actions required to be taken by the
Borrower and each other Loan Party in connection with the transactions
contemplated by this Amendment have been taken;

(d) the representations and warranties contained in the Loan Agreement and in
each other Loan Document shall be true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; and



Second Amendment to Loan Agreement -  6  -

--------------------------------------------------------------------------------

 

(e) no Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

Upon the satisfaction of the conditions set forth in this Section 6, this
Amendment shall be effective as of the date hereof.

7. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.

8. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas.

9. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. No Novation.  This Amendment is given as an amendment and modification of,
and not as a payment of, the obligations of the Borrower and the
Guarantors under the Loan Agreement and each other Loan Document and is not
intended to constitute a novation of the Loan Agreement or any other Loan
Document.  All of the indebtedness, liabilities and obligations owing by the
Borrower and the Guarantors under the Loan Agreement and the other Loan
Documents shall continue.

11. Expenses.  The Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, and agent for the Lender) incurred before or after
the date hereof by the Lender and its affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the other Loan Documents.

12. Entire Agreement.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank.  Signature page follows.]

Second Amendment to Loan Agreement -  7  -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

BORROWER:

DEL FRISCO’S RESTAURANT GROUP, INC.


By: /s/ Mark S, Mednansky

      Mark S. Mednansky
      President

 

LENDER:

JPMORGAN CHASE BANK, N.A.


By: /s/ Douglas K. Eller
      Douglas K. Eller
      Banker Senior

 

 

 

 

 

 

 

 

 

 

 

 

Second Amendment to Loan Agreement – Signature Page

--------------------------------------------------------------------------------

 

REAFFIRMATION OF GUARANTY

By signing below, each Guarantor (including each Additional Guarantor)
 (a) acknowledges, consents and agrees to the execution, delivery and
performance by the Borrower of this Amendment, (b) acknowledges and agrees that
its obligations in respect of its respective guaranty are not released,
diminished, waived, modified, impaired or affected in any manner by this
Amendment or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under its respective guaranty, and (d) acknowledges and
agrees that it has no claims or offsets against, or defenses or counterclaims
to, its respective guaranty.

 

 


ROMO HOLDING, LLC


By:/s/ Mark S, Mednansky
     Mark S. Mednansky
     President

 

 

 

/s/ Mark S, Mednansky
 Mark S. Mednansky
 President
    

 

CENTER CUT HOSPITALITY, INC.
LONE STAR FINANCE, LLC
SULLIVAN’S OF ALASKA, INC.
SULLIVAN’S OF ARIZONA, INC.
CALIFORNIA SULLIVAN’S, INC.
DEL FRISCO’S OF COLORADO, INC.
DEL FRISCO’S GRILLE OF TEXAS, LLC
SULLIVAN’S OF ILLINOIS, INC.
SULLIVAN’S OF INDIANA, INC.
SULLIVAN’S OF KANSAS, INC.
LOUISIANA STEAKHOUSE, INC.
SULLIVAN’S OF BALTIMORE, INC.
DEL FRISCO’S OF BOSTON, LLC
SULLIVAN’S RESTAURANTS OF NEBRASKA, INC.
DEL FRISCO’S OF NEVADA, INC.
DEL FRISCO’S OF NEW YORK, LLC
DEL FRISCO’S GRILLE OF NEW YORK, LLC
SULLIVAN’S OF NORTH CAROLINA, INC.
NORTH PHILADELPHIA SULLIVAN’S, INC.
DEL FRISCO’S OF PHILADELPHIA, INC.
DEL FRISCO’S OF WASHINGTON DC, LLC

DEL FRISCO’S OF FLORIDA, LLC
ROMO HOLDING, LLC



By:/s/ Mark S, Mednansky
     Mark S. Mednansky
     President

SULLIVAN’S – AUSTIN, L.P.
DEL FRISCO -- DALLAS, L.P.
DEL FRISCO – FORT WORTH, L.P.


By:  ROMO HOLDING, LLC,

       its sole general partner

 

       By: /s/ Mark S, Mednansky
 Mark S. Mednansky
 President
    

 



Second Amendment to Loan Agreement – Signature Page

--------------------------------------------------------------------------------